Case 20-40375-KKS Doc1-11 Filed 10/14/20 Page 1of11

| spandeghise 3:19-mc-00029-MMH-3B We diGiuRG Gob Gopal ibis Fil oad? Githiasoal 97 Page!D 374

Honorable Angela C Dempsey (/c/mtw3liq/honorable-
angela-c-dempsey)

Tallahasses, Fl. 32301

Phone: & Show Number

Honorable Angela C Dempsey is a privately held company in Tallahassee, FL.
Gan This Business?
| cntucamnmnrivinemennenentsnniistrsinitensie

Categorized under County Government Offices. Currant estimates show this company has an
annual revenue of unknown and employs a stalf of approximately Sto.

 

(2] Featured Content

 

 

8 Essential Google Analytics Metrics You Need to Know
thitos:/Awww. manta.com/resources/gmall-business-advice/8-essential-googie-analytics/}

 
Case 20-40375-KKS Doc1-11 Filed 10/14/20 Page 2 of 11

IN THE CIRCUIT COURT OF THE
SECOND JUDICIAL CIRCUIT, IN
AND FOR LEON COUNTY, FLORIDA

STATE OF FLORIDA, CASE NO.: 2015CF3444
VS,
SYTERIA HEPHZIBAH, SPN: 242901

Defendant. DIV.: B

/

 

ORDER ADJUDGING DEFENDANT INCOMPETENT TO PROCEED
PLACING DEFENDANT ON CONDITIONAL RELEASE

THIS CAUSE having come to be heard before the Court, and the questions of the
competency of the Defendant in this cause to proceed having been raised in accordance with the
provisions of Rule 3.21 1a), Fla. R. Crim. P., and s. 916.12, Fla. Stat. (Supp. 1998), the Court
appointed Dr. MARTIN E. FALB, Ph.D., P.A. to examine the Defendant and to report to the
Court on whether the Defendant is competent to proceed and, if not, to report on any
recommended treatment for the Defendant to attain competency to proceed. The Court having
received:

__X__ the written reports

___ the oral testimony

______ both written reports and oral testimony
of the above-named experts and others in relation to the issue of the Defendant's competency to
proceed and need for treatment, the court hereby makes the following Findings of Fact and

Conclusions of Law:

FINDINGS OF FACTS

1, The Defendant suffers from a major mental illness.

2. The Defendant is incompetent to proceed.
Case 20-40375-KKS Doc1-11 Filed 10/14/20 Page 3 of 11

3. The Defendant is in need of competency restoration training and such training is

available in the community.

4. The Defendant does not meet the criteria for placement in an inpatient program.

CONCLUSIONS OF LAW
A. The Defendant is incompetent to proceed due to the Defendant’s mental ilIness as
defined in s. 916.106(11), Fla. Stat. (Supp. 1998).
B. The Defendant is incompetent to proceed with
__X__ pre-trial hearings
entry of a plea
the trial of the case

X_

x

X__ sentencing
X___ violation of probation or community control proceedings
x

hearings on issues regarding a defendant's failure to comply with court
orders or conditions

X__ other matters where the mental competence of the defendant is
necessary, i.e.

C. The Defendant does not meet the criteria for commitment to a treatment facility of
the Department of Children and Families as provided in s. 916.13(1), Fla. Stat.
(Supp. 1998), but is in need of outpatient treatment to restore competency to
proceed.

Based upon the FINDINGS OF FACTS and CONCLUSIONS OF LAW, it is ORDERED

AND ADJUDGED that:
1. The Defendant is incompetent to proceed due to the Defendant’s mental illness as

defined in s. 916.106(1 1), Fla. Stat. (Supp. 1998) and all further proceedings are hereby stayed.
Case 20-40375-KKS Doc1-11 Filed 10/14/20 Page 4 of 11

2. The Defendant does not meet the criteria for commitment to a treatment facility of
the Department of Children and Families as provided in s. 916.13(1), Fla. Stat. (Supp. 1998), but
is in need of outpatient treatment to restore competency to proceed.

3. Accordingly, the Defendant is hereby released, pursuant to s. 916.17, Fla. Stat.
(Supp. 1998) and Rules 3.212(8)(d) and 3.219, Fla. R. Crim. P., on the following release
conditions:

a. The Defendant shall meet with his assigned case manager/ competency restoration
specialist as required for the purpose of monitoring compliance with the Conditions of the
Release. These meetings may include scheduled office visits or scheduled and/or random home
visits,

b. The Defendant will reside at 422 E. 27™ Street, Jacksonville, FL_32207 by
herself: brother Arthur Newsome’s phone #: (904) 994-3833; Pastor Bertie Vereen’s
phone#: 904-503-7285. The Defendant shall not change his address/living situation without
prior written approval from the Judge who maintains jurisdiction over his case.

c. The Defendant will take psychotropic medication as prescribed by his treating
psychiatrist.

d. The Defendant will not drink alcohol or use illegal substances of any kind.

e. The Defendant will not possess or use any firearms or other weapons of any kind;
and will not participate in any acts of violence.

f. The Defendant is to report for further court-ordered evaluation regarding

competency to proceed at specified times during such release period.

g. The Defendant will have no contact with the victim/s in his case

h. The Defendant shall obey all municipal, state, and federal laws.

i. The Defendant shall not to leave the state of Florida without written permission
from the judge who maintains jurisdiction over my case.
Case 20-40375-KKS Doc1-11 Filed 10/14/20 Page 5of11

4, ___The forensic team at Apalachee Center Inc., shall be responsible for

facilitating an intrastate forensic transfer to the appropriate agency that provides

 

continuing mental health treatment and competency restoration training, to ensure that the

Defendant continues with mental health treatment competency restoration training.

 

Apalachee Center Inc. shall provide written documentation and confirmation of the
transfer to the court and ail parties on the distribution page of this order within 30 days of
the date of this order. Further, the provider receiving the Defendant for mental health
treatment and competency restoration services will provide the court with reports
regarding the Defendant’s compliance with the conditions of release and her progress in

treatment, These reports will be submitted every month or as required by the court.

5. The Defendant will be released to her brother Arthur Newsome on Tuesday,

April 30, 2019.

6. The Defendant understands the conditions of release listed and agrees to comply with

them.

7. Should the Defendant fail to comply with the terms of his/her conditional release, this
Order directs all sheriffs of this state to render aid and assistance in the arrest and detention of the
defendant and detain him/her pending transfer to the Leon County Jail. The detaining sheriff's
deputy shall immediately notify the Leon County Sheriff Department to arrange for the transfer of
the Defendant to the Leon County Jail. The court shall hold a hearing within seven (7) days and
the Court may enter such orders as it deems appropriate or necessary in accordance with Fla. R.
Crim. P. 3.219 and '916.17(2), Fla. Stat. In accordance with Fla. R. Crim. P. 3.219(b), the court,
after hearing, may modify the conditions or release or may order the Defendant be recommitted to

the Department of Children and Families or The Agency for Persons with Disabilities.
Case 20-40375-KKS Doc1-11 Filed 10/14/20 Page 6 of 11

8. The Court hereby retains jurisdiction in this cause, pursuant to s. 916.16, Fla. Stat.

(Supp. 1998), for the entry of such Order as may be necessary or appropriate.

DONE AND ORDERED at the Leon County Courthouse, Leon

County, Florida, this day of , 2014.

 

JUDGE ANGELA DEMPSEY

CIRCUIT JUDGE

Copies furnished to:

Office of the State Attorney: Kathleen Bogenschutz
Defense Counsel: Elizabeth Vallejo

Criminal Case Management Unit

Damenian Carter
Forensic Supervisor, Apalachee Ctr, 2634 Capital Cir NE, Tallahassee, F1 32308
: : on y od wt a“ i A fap f 2 ee x .
her AO USA ORS 9O-AO87S-KKS Doc1-11 Filed 10/14/20 Page 7 of 11

Marea orn Sa Ee tp nce OE PF LOE

a se tat come

Conditional Release Plan

Syteria Hephzibah
Case Number: 2015CF3444 (SPN#242901)

Date Plan Submitted: April 22, 2019

TO: Honorable Judge Angela C, Dempsey in the 2"? Judicial Circuit

General Conditions:

1 Syterig Hephzibak understand that I have been found by the Court to be Incompetent To Proceed
pursuant to Chapter 916, F.S., and that | am being considered for Conditional Release status. I understand
that I will be expected to follow the conditions listed below in order to remain living in the community. I

 

specifically agree:

1) To obey all municipal, state, and federal laws.

2} Not to leave the state of Florida without written permission from the judge who maintains
jurisdiction over my case.

33 To live at 422 E. 27" Street, Jacksonville, FL 32207; brother is Arthur Newsome and his
phone number is (904) 994 — 3833 and Pastor is Bertie Vereen and her number is (904) 503-
7285. | agree not to change my address/living situation without prior written approval from my
case manager or the Judge who maintains jurisdiction over my case.

4) Not to own, possess, or have access to firearms or any other illegal weapons.

5) To provide any release of information requested by my treating physician, case manager,
Forensic Specialist, or other treatment staff concerning my mental health and compliance with the
conditions of this Conditional Release Plan.

6) Not to take or possess any illegal drugs or prescribed medications unless prescribed by my
treating physician.

TY To follow the terms of my treatment plan, whether or not they are specified in this Conditional
Release Plan.

8} To complete any necessary forms for payment of services to the best of my ability.

9) To understand that, even though I may not have violated any Conditions of Release, 1 may be re-

hospitalized or placed in a crisis stabilization facility if my mental health deteriorates to such a
point that hospitalization or stabilization is necessary for my safety and /or the safety of the
community.
Fou Ser Lg

Case 20-40375-KKS Doc1-11 Filed 10/14/20 Page 8 of 11

Specific Conditions: (include any or all of the following, to be tailored to the individual’s needs and
specific situation).

1)
2)

3)

4)

5)

6)

7)

8)

9)

Not to consume alcoholic beverages or any drugs not lawfully obtained.

To meet with my assigned case manager/ competency restoration specialist on a weekiv basis for
the purpose of monitoring compliance with the Conditions of the Release. These meetings may
include scheduled office visits or scheduled and/or random home visits.

To take all medications as prescribed by my treating psychiatrist and/or physician.

To cooperate with the collection of laboratory specimens including testing of blood, breath, or
urine for alcohol, illicit drugs, and therapeutic medication levels. I understand that some of these
requests may be random and unscheduled.

Toe meet with the assigned agency for Competency Training as scheduied. I understand that
the Court is directing the assigned agency to provide competency restoration training,
psychiatry services and forensic case management. I understand that the assigned agency
will submit monthly reports to all court parties on the distribution page of this plan,
regarding my compliance and progress with competency training. Such reports shall
commence within 30 days of the date of this conditional release plan. Lalso understand that
Apaiachee Center Inc. in Tallahassee will be responsible for coordinating the intrastate
transfer of my case to the assigned agency in Duval County, FL and notifying the Court in
writing when this is done, but no later than 30 days from the signing of this plan.

 

To cooperate with all requests for Psychological Testing.

To comply with any other special conditions deemed necessary by the mental health staff
responsible for my treatment.

if lam unable to attend a meeting or session as required by this Conditional Release Plan, 1 will
provide advance notice by telephoning the person with whom I was scheduled to meet. If] am
unable to contact this person, I will call the following individual/ agency:

Alternative Contact #1:_Case Manager to be assigned in Duval County, FL.
Telephone Number: TBD

Alternative Contact #2:_Damenian Carter, Forensic Services Supervisor

Telephone Number: (850) 523-3333 x 4575

To make arrangements for my transportation between my residence and meetings, appointments

and activities and/or attend all meetings, appointments and activities as required by this Plan. I understand
that missing meetings, appointments and activities because of a lack of transportation will not be accepted
as an excuse.

10)

To have no contact with the victim/s in my case.
Case 20-40375-KKS Doc1-11 Filed 10/14/20 Page 9 of 11

11) The Defendant agrees to waive his/her right to confidentiality to all parties, designees or
successors assigned to his/her case(s), including the Leon County Clerk of Court, law
enforcement agencies, the Office of the State Attorney, the defense, the Apalachee Center Inc.,
and the Office of Court Administration. This waiver of confidentiality includes, but is not limited
to, all past and future information regarding the Defendant’s inpatient and outpatient evaluations,
medical, mental health, psychiatric, psychological and substance abuse treatment records as it
pertains to his/her cases and compliance with treatment.

Individual Agreement:
| have read or had read to me and understand and accept the conditions under which I will be

released by the Court. I agree to abide and conform to them and fully understand that my failure to do so
may result in:

a) revocation of Conditional Release;
b) modification of the Conditional Release Plan;
¢) notification of the Court and proper legal authorities;

d) emergency hospitalization, pursuant to Chapter 916, F.S.; and,
e) arrest and prosecution.

Lalso understand that I will be released to my brother Arthur Newsome on Tuesday, April 30, 201
to be transported back to Duval County, FL.

The following individuals participated in the development of this Conditional Release Plan and/or
reviewed and approved the plan:

 

 

Name: Brenda Mueller Title: Criminal Court Coordinator Date Reviewed: 4/22/2019
Name: Title: Date Reviewed:

Name: Title: Date Reviewed:

Approved, accepted, ordered, and adjudged, this day of 2200

 

Judge Angela C. Dempsey
Circuit Judge
Copies to:

Kathleen Bogenschutz: Office of the State Attorney

Elizabeth Vallejo: Defense Attorney
Court Administration — Criminal Case Management Unit

Damenian Carter: Apalachee Center Inc.
eet
f Lag?

wydt fh

Case 20-40375-KKS Doc1-11 Filed 10/14/20 Page10of11/

Specific Conditions: (include any or all of the following, to be tailored to the individual’s needs and
specific situation). \

1)
2)

3)

4)

5)

6)

1)

8)

%

Not to consume alcoholic beverages or any drugs not lawfully obtained.

To meet with my assigned case manager/ competency restoration specialist on a weekly basis for
the purpose of monitoring compliance with the Conditions of the Release, These meetings may
inchide scheduled office visits or scheduled and/or random home visits.

To take all medications as prescribed by my treating psychiatrist and/or physician.

To cooperate with the collection of laboratory specimens including testing of blood, breath, or
urine for alcohol, illicit drugs, and therapeutic medication levels. I understand that some of these
requests may be random and unscheduled.

To meet with the assigned agency for Competency Training as scheduled. I understand that
the Court is directing the assigned agency to provide competency restoration training,
psychiatry services and forensic case management. I understand that the assigned agency
will submit monthly reports to all court parties on the distribution page of this plan,
regarding my compliance and progress with competency training. Such reports shail
commence within 30 days of the date of this conditional release plan. J also understand that

Apalachee Center Inc. in Tallahassee will be responsible for coordinating the intrastate
transfer of my case to the assigned agency in Duval County, FL and notifying the Court in

writing when this is done, but no later than 30 days from the signing of this plan.
To cooperate with all requests for Psychological Testing.

To comply with any other special conditions deemed necessary by the mental health staff
responsible for my treatment.

Ifl am unable to attend a meeting or session as required by this Conditional Release Plan, I will
provide advance notice by telephoning the person with whom I was scheduled to meet. If 1 am
unable to-contact this person, I will call the following individual/ agency:

Alternative Contact #1:_Case Manager to be assigned in Duval County, FL.
Telephone Number: TBD

Alternative Contact #2: Damenian Carter, Forensic Services Supervisor
Telephone Number: (850) 523-3333 x 4575

To make arrangements for my transportation between my residence and meetings, appointments

and activities and/or attend all meetings, appointments and activities as required by this Plan. J understand
that missing meetings, appointments and activities because of a lack of transportation will not be accepted
as an excuse.

10) Tohave no contact with the victim/s in my case.
Case 20-40375-KKS Doc1-11 Filed 10/14/20 Page 11 of 11

8. The Court hereby retains jurisdiction in this cause, pursuant to s. 916.16, Fla. Stat.

(Supp. 1998), for the entry of such Order as may be necessary or appropriate.

DONE AND ORDERED at the Leon County Courthouse, Leon

County, Florida, this day of , 2014.

 

JUDGE ANGELA DEMPSEY

CIRCUIT JUDGE

Copies furnished to:

Office of the State Attorney: Kathleen Bogenschutz
Defense Counsel: Elizabeth Vallejo

Criminal Case Management Unit

Damenian Carter
Forensic Supervisor, Apalachee Ctr, 2634 Capital Cir NE, Tallahassee, F1 32308
